Citation Nr: 1532401	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-18 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1992 and from June 1997 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The June 2013 rating decision granted service connection for plantar fasciitis and assigned a non-compensable evaluation.  The Veteran filed a timely notice of disagreement to the June 2013 decision.  A May 2014 rating decision increased the evaluation of plantar fasciitis to 10 percent.  As this is not a full grant of benefits, the pending appeal is not abrogated.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2015, the Board remanded the matter for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Upon remand, the RO noted that a Statement of the Case was issued in May 2014.  The RO also noted that the Veteran had not submitted a substantive appeal.  Nonetheless, the RO returned the case to the Board for further adjudication.  The Board finds that the action of certifying the matter to the Board for adjudication was a waiver of the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  Accordingly, the Board considers the matter to be on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  In this regard, the March 2014 VA examination report notes that in March 2012, the Veteran reported a recurrence of bilateral plantar fasciitis.  The examination report states that she "[w]as referred to podiatrist in Texas, and received steroid injections in both heels.  She was referred to physical therapy and underwent gait analysis."  The Board can find no treatment records associated with the file concerning steroid injections, physical therapy, or gait analysis during the pertinent time period.  It is not clear as to whether the quoted statements were based on a history as reported by the Veteran , or if they were based on records the examiner reviewed.  If the former, the AOJ should attempt to obtain such records, and if the latter, the AOJ should associate the records with the claims file.

Moreover, there is a November 15, 2012 VCAA Notice Response of record, as well as a portion of a February 2011 VCAA notice.  It is unclear, however, as to whether VCAA notice was sent to the Veteran with regards to the increased evaluation for plantar fasciitis.  Therefore, VCAA notice should be issued.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran VCAA notice that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.

2. Associate with the record any existing treatment records for the period beginning March 2012 related to steroid injections of the heel, physical therapy, and a gait analysis.  If VA currently does not possess such records, ask the Veteran identify and provide authorization to obtain any outstanding, relevant treatment records, including records of physical therapy, gait analysis, and steroid treatments.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

3. If the AOJ determines that the Veteran does not claim to have received, and there are no records showing that she received, steroid injections, physical therapy, and a gait analysis in or after March 2012, then return the claims file to examiner who conducted the March 2014 VA foot disabilities examination.  In such case, the examiner is requested to explain the basis for the statements that the Veteran underwent steroid injections, physical therapy, and a gait analysis (i.e., Veteran reported history, timeframe of stated treatment, etc.).  The examiner should also comment on whether the absence of any such treatment changes the examiner's March 2014 medical opinion.

If the previous examiner is no longer available, then schedule the Veteran for a VA foot disabilities examination to determine the severity of the Veteran's plantar fasciitis.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




